10 N.Y.3d 728 (2008)
882 N.E.2d 394
852 N.Y.S.2d 825
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
ALVARO CUMBERBATCH, Appellant.
Court of Appeals of the State of New York.
Decided February 7, 2008.
*729 Office of the Appellate Defender, New York City (Margaret E. Knight, Richard M. Greenberg and Risa Gerson of counsel), for appellant.
Robert M. Morgenthau, District Attorney, New York City (Beth Fisch Cohen of counsel), for respondent.
Concur: Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, defendant's plea vacated and case remitted to Supreme Court, New York County, for further proceedings on the indictment (see People v Louree, 8 NY3d 541 [2007]).